[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE: DEFENDANT'S MOTION TO REARGUE DATED APRIL 12, 2002
1. On April 5, 2002 the court denied the defendant's Motion to Reargue/Articulation dated March 14, 2002. The court stated that the motion to reargue was not timely.
2. The present Motion to Reargue dated April 25, 2002 asks the court, in essence, to reconsider its finding that the previous motion to reargue was untimely.
3. The court has considered the submissions of both parties on this issue and has determined that it was in error in finding that the previous motion to reargue was untimely.
4. The court's error was caused because the notation at the top of the Motion to Reargue/Articulation is "03/18/2002 Mon 17:51." This would seem to indicate that the FAX from Attorney Porzio's office was not received at the court until 5:51 p.m. on March 18, 2002. This would be one day past the time permitted for filing such a motion. CT Page 5705
5. However, the court incorrectly assumed that 5:51 p.m. was the actual time of receipt of the motion on March 18, 2002. The motion was actually received at 4:54 p.m. as recorded by the court FAX machine. Therefore, the motion was received by the court within normal business hours on May 18, 2002. Perhaps the inaccuracy of the notation at the top of the motion was caused by the clock in Attorney Porzio's FAX machine not being readjusted at the end of daylight savings time in October 2001. It really doesn't matter. The court is convinced that the motion was received before 5:00 p.m. on March 18, 2002.
For these reasons, the defendant's Motion to Reargue dated April 25, 2002 is granted. The court will set down for a hearing on the merits that portion of the defendant's Motion to Reargue/Articulation dated March 14, 2002 which seeks reargument.
John W. Pickard, J.